Citation Nr: 0421623	
Decision Date: 08/06/04    Archive Date: 08/09/04

DOCKET NO.  03-05 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 2001 to April 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, which granted service connection for tinnitus 
and evaluated it as 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was scheduled for a Travel Board hearing in 
Hartford, Connecticut, for October 29, 2003.  On November 3, 
2003, correspondence was received from him explaining that he 
was unable to attend the hearing because he experienced 
difficulties in finding the RO.  He further explained that he 
telephoned the RO the day of the hearing and was advised to 
notify VA in writing of the problem.  In this correspondence, 
he requested that he be rescheduled for a Travel Board 
hearing.  The Board finds there is good cause to grant the 
veteran's motion for another hearing.

In view of the above, the case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for a Travel 
Board hearing in accordance with the 
provisions of 38 C.F.R. § 20.703 (2003).

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



